FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ALONSO CARRANZA-VALLE,                      No. 08-70743

               Petitioner,                       Agency No. A096-079-626

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Luis Alonso Carranza-Valle, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his request for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we review de novo due process claims,

Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Carranza-Valle failed to establish it is more likely than not that he will be tortured

if he returns to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th

Cir. 2007).

      We reject Carranza-Valle’s contention that the BIA violated his due process

rights by failing to adequately consider his CAT claim because it is not supported

by the record. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

establish due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70743